                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA


NIKKI J. HERNANDEZ,
                     Plaintiff,
                                                                8:18CV274
       vs.                                            MEMORANDUM AND ORDER


ANDREW M. SAUL, Acting Commissioner
of Social Security;
                     Defendant.




      This matter is before the Court on the plaintiff’s Motion for attorney fees under the

Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412, Filing No. 23, and her motion for

attorney fees under 42 U.S.C. § 406(b), Filing No. 26. The plaintiff requests attorney fees

under the EAJA in the amount of $2,441.52, representing 11 hours of work at the rate of

$201.60 per hour for work performed in 2018 and 1.1 hours of worked in the amount of

$203.56 per hour for work performed in for 2019. The plaintiff also seeks a payment of

$6,000.00 under 42 U.S.C. § 406(b)(1).

      I. FACTS

      This is an action for judicial review of a final decision of the Commissioner of the

Social Security Administration denying the plaintiff’s application for Social Security

Disability (“Disability”) and Supplemental Security Income (“SSI”) benefits under pursuant

42 U.S.C. §405(g). The Court reversed the Commissioner’s decision. Filing Nos. 21 and

22, Memorandum and Order and Judgment. The Court found the Administrative Law


                                            1
Judge had erred by failing to properly assess the weight of the treating or consulting

physician opinions, and he failed to properly evaluate and give appropriate hypothetical

questions to the vocational expert. Filing No. 21, Memorandum and Order.

       In support of her motion, the plaintiff has shown that plaintiff and attorneys entered

into a fee agreement providing for a contingency fee of twenty-five percent of back

benefits and assigning that award to plaintiff’s counsel. Filing No. 26-1, Ex. A, Fee

Agreement. On June 17, 2019, plaintiff’s counsel received a notice that $29,191.90 was

due to plaintiff from February 2015-May 2019, payable in up to 3 installments, six months

apart. Filing No. 26-2. Plaintiff’s counsel has requested $6,000 for work performed before

the Social Security Administration pursuant to 42 U.S.C. § 406(a). Counsel agrees, if the

request for fees is granted, to refund to the claimant the amount of the smaller of the

EAJA fee or the 42 U.S.C. §406(b) fee under the Equal Access to Justice Act.

       The plaintiff requests that Social Security should direct both fee awards to who will

provide the lesser of the 406(b) fee and the EAJA fee to Ms. Hernandez and then disburse

the amount to Mr. Wes Kappelman, of Kappelman Law Firm owed per the fee agreement.

Defendant has no objection to the EAJA request or to the Court making payment directly

to plaintiff’s counsel, and it takes no position on the reasonableness of the plaintiff’s

request for fees under § 406(b).

       II. LAW

       The EAJA provides for the award of attorney fees if: (1) the person is a prevailing

party; (2) the individual’s net worth did not exceed two million dollars at the time the civil

action was filed; and (3) the fees and expenses were “incurred by that party in [the] civil

action” in which it prevailed. 28 U.S.C. § 2412(d)(1)(A)-(2)(B); United States Sec. & Exch.



                                              2
Comm’n v. Zahareas, 374 F.3d 624, 630 (8th Cir. 2004). Courts called upon to interpret

the EAJA should endeavor to interpret the fee statute in light of its purpose, which is to

“eliminate for the average person the financial disincentive to challenge unreasonable

governmental actions.” Astrue v. Ratliff, 560 U.S. 586, 2530 (2010) (Sotomayor, J.,

concurring).

       A prevailing Social Security claimant may recover fees under the EAJA if the

Commissioner’s position was not substantially justified. Goad v. Barnhart, 398 F.3d 1021,

1025 (8th Cir. 2005). The burden of establishing that the position of the United States

was substantially justified “must be shouldered by the Government.” Scarborough v.

Principi, 541 U.S. 401, 414 (2004).            To establish substantial justification, the

Commissioner must show that the denial of benefits had “a reasonable basis in law and

fact.” Goad, 398 F.3d at 1025 (citing Brouwers v. Bowen, 823 F.2d 273, 275 (8th Cir.

1987)). Where “an EAJA petitioner presents uncontested proof of an increase in the cost

of living sufficient to justify hourly attorney's fees of more than [the amount specified in

the EAJA], enhanced fees should be awarded.” Johnson v. Sullivan, 919 F.2d 503, 505

(8th Cir.1990); see 28 U.S.C. § 2412(d)(2)(A)(ii).

       The plaintiff herself is the “prevailing party” contemplated by the EAJA. See Astrue

v. Ratliff, 560 U.S. 586, 591–94 (2010). However, lower courts, including those in this

district, have continued to order payment of awards directly to a plaintiff's attorney, subject

to offset for pre-existing debt to the Federal Government, where a valid assignment of the

award of attorney's fees from the plaintiff to plaintiff's counsel is in effect. See Matthews–

Sheets v. Astrue, 653 F.3d 560, 565 (7th Cir. 2011), overruled on other grounds by

Sprinkle v. Colvin, 777 F.3d 421, 427-28 (7th Cir. 2015); Alexander v. Colvin, No.



                                              3
4:14CV3194, 2015 WL 5536729, at *2 (D. Neb. Sept. 18, 2015); Gors v. Colvin, Civ. No.

12–4162, 2013 WL 960230, at *3 (D.S.D. March 12, 2015) (“Post-Ratliff the approach of

most courts has been to honor [client assignments of EAJA fees to attorneys] in the

absence of the litigant's pre-existing debt to the United States”).

       Plaintiff also seeks an award of attorney fees pursuant to 42 U.S.C. § 406(b) in the

amount of twenty-five percent of plaintiff’s past-due benefit award. The Social Security

Act authorizes a federal district court to award attorney fees for representation before the

court under 42 U.S.C. § 406(b). Congress enacted § 406(b) to “protect claimants against

inordinately large fees and also to ensure that attorneys representing successful

claimants would not risk nonpayment of [appropriate] fees.” Gisbrecht v. Barnhart, 535

U.S. 789, 805 (2002) (internal quotation marks omitted). Fees under § 406(b) satisfy a

client’s obligation to counsel and, therefore, attorney fees are withheld by the

Commissioner and paid directly to the attorney out of past-due benefits awarded. 42

U.S.C. § 406(b); 20 C.F.R. § 404.1720(b)(4) (2011).

       “[Section] 406(b) does not displace contingent-fee agreements as the primary

means by which fees are set for successfully representing Social Security benefits

claimants in court.” Gisbrecht, 535 U.S. at 807. However, a contingency-fee agreement

that provides for fees in excess of the boundary imposed by Congress, twenty-five

percent of past-due benefits, is per se unreasonable. See id.; 42 U.S.C. § 406(b)(1)(A).

If the contingency-fee agreement is at or below the twenty-five percent boundary, the

attorney for the successful claimant must establish that the fee sought is reasonable in

proportion to the services rendered. Gisbrecht, 535 U.S. at 807.




                                             4
      District courts are responsible for conducting an “independent check” to ensure the

fee award is reasonable. Id. A court should determine whether a downward adjustment

of an attorney’s recovery is appropriate based on the character of the representation and

the results the attorney achieved.    Id. at 808. To avoid a windfall to a successful

claimant’s attorney, the court should make a downward adjustment if the award of

benefits is large in comparison to the amount of time counsel spent on the case. Id.;

Rodriquez v. Bowen, 865 F.2d 739, 747 (6th Cir. 1989) (“Where a case has been

submitted on boilerplate pleadings, in which no issues of material fact are present and

where no legal research is apparent, the benchmark twenty-five percent of awards fee

would obviously be inappropriate”). Courts may also reduce an award in situations

“occasioned by improper conduct or ineffectiveness of counsel,” such as where an

attorney delays a case to increase the attorney’s share of “past-due” benefits. Rodriquez,

865 F.2d at 746; Gisbrecht, 535 U.S. at 808.

      Courts may award attorney fees to prevailing claimants and their attorneys under

both the EAJA and § 406(b); however, a double recovery is not permitted. Gisbrecht, 535

U.S. at 796. “EAJA fees and fees available under § 406 are two different kinds of fees

that must be separately awarded.” Frazier v. Apfel, 240 F.3d 1284, 1286 (10th Cir. 2001).

When both awards are granted, the attorney must refund the lesser award to the client.

Id.

      III. DISCUSSION

      The Court first finds that the plaintiff is a “prevailing party” within the meaning of

the EAJA. The defendant has not shown that its position was “substantially justified” and

there are no special circumstances that make an award of fees unjust. Further, the



                                            5
plaintiff's counsel's devotion of 21 hours of work to this case was reasonable and hourly

rates ranging from $200 to $202 per hour, which is supported by uncontested proof of

increases in the cost of living, is a reasonable fee for work of this nature in this community.

Similarly, the Court has conducted an independent review of the fee arrangement and

finds the fee requested under § 406(b) satisfies the statutory requirement of yielding a

“reasonable” result in this particular case, in light of the character of the representation

and the results achieved. Accordingly, the Court will award $2,441.52 to the plaintiff under

the EAJA and $6,000.00 to the plaintiff under 42 U.S.C. § 406(b)(1).

       The Court finds that the award of attorney fees should be paid directly to the

plaintiff's counsel. There has been no suggestion of any pre-litigation debts owed by the

plaintiff to the federal government whose collection would be unfairly circumvented by

paying the fees directly to the plaintiff’s attorney.

       THEREFORE, IT IS ORDERED THAT:

       1. Plaintiff’s motion for attorney fees under the EAJA (Filing No. 23) in the amount

of $2,441.52 is granted. The Social Security Administration is ordered to pay this amount,

subject to any offset to satisfy any pre-existing debt that the litigant may owe the United

States. Such amount shall be delivered to Kappelman Law Firm.

       2. Plaintiff’s motion for attorney fees under 42 U.S.C. § 406(b) (Filing No. 26) in

the amount of $6,000.00 is granted. The Social Security Administration is ordered to pay

this amount, to subject to any offset to satisfy any pre-existing debt that the litigant may

owe the United States. Such amount shall be delivered to Kappelman Law Firm.




                                               6
      3. Plaintiff’s counsel is entitled to an award in attorney’s fees under 42 U.S.C. §

406(b) in the amount of $6,000.00, and counsel will provide the EAJA award check

directly to Ms. Hernandez should the EAJA award be smaller than the § 406(b) fee award.

      Dated this 3rd day of October, 2019.

                                                 BY THE COURT:

                                                 s/ Joseph F. Bataillon
                                                 Senior United States District Judge




                                             7
